Honorable C. C. Hampton   Opinion No. C-724
County Attorney
Comanche, Texas           Re:   Whether unlloensed farm
                                trailers may be used to
                                carry horses to be used
Dear Sir:                       in rodeos
        In your opinion request you state:
          "I have a problem about the use
       of farm trailers which are not re-
       quired under the law to oarry a II-
       tense plate. We find a large number
       of these trailers being used for pur-
       poses rather remotely oonnected with
       a farm. Various rodeos are in pro-
       gress in Comanche County during the
       summer months and the horses used in
       these rodeos are frequently oonveyed
       in unlicensed farm trailers,"
You then ask the aaptloned question.
        Article 6675a-2 (b), Vernon's Civil Statutes,
provides:
           "Owners of farm tractors, farm
        trailers and farm semitrailers with a
        gross weight not exceeding four thou-
        sand (4,000) pounds, and implements


        tractors, farm trailers, farm seml-
        trailers and lm lements of husbandry."
        (Empha,sisaddedP
        Article 6675a-1 (q), Vernon's Civil Statutes,
defines the term "operated or moved temporarily upon
the highways" as:
           "By 'operated or moved tempo-
        rarily upon the highways' Is meant
        the operation or conveying between
                            -3483~
Honorable C. C. Hampton,'page 2 (C-724   )


         different farms, between a place of
         supply or storage to farms and re-
         turn, or from an owner's farm to the
         place where his farm produce Is pre-
         pared for market or where same is
         actually marketed and return."
        In each case it will be necessary to deter-
mine from the facts whether or not the horses being
used in the rodeo are being conveyed from the owner's
farm to a place where the horse is prepared for market
or where the horse is actually marketed, and return
therefrom. From the facts you have given, however,
it appears that in this case such is not true; there-
fore, it is the opinion of this office that trailers
used for the purposes set forth in your letter must
be registered in accordance with the law of this
State,
        Your attention is invited to Article 6675a-2
(h)3, Vernon's Civil Statutes, which provides:
            "Any vehicle exempt from regular fees
         under this Subsection and operated and
         moved upon the public highways of this
         State in violation of this Subsection
         shall be deemed to be operated or moved
         unregistered and shall immediately be
         subject to the regular registration
         fees and penalties prescribed by law."
                            SUMMARY
            Trailers being used for the purpose
         of conveying horses to and from rodeos
         are not exempt as farm trailers and must
         be licensed under the laws of this State.
                               Yours very truly,
                               WAGGONER CARR
                               Attorney General of Texas


                               BY:
REO/er                               Assistani Attorney General
   .   .




Honorable C. C. Hampton, page 3 (C-724 )


APPROVED:
OPINION COMMITTEE
W; V. GBppert, Chairman
Lonny F. Zwiener
Dbuglas Chilton
Malcolm Quiok
Sam Kelley
APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                            -34&Y-